Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on November 9, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1 - 20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Ott et al., (Publication No. 2015/0363435), teaches a declarative virtual data model management technique that utilizes a declarative virtual data model management computer language to perform activities involved in the definition and management of virtual data models.  The declarative virtual data model management computer language builds on concepts and syntax used by Data Definition Language (DDL) specification, Uniform Resource Identifier (URI) specification, and the JavaScript Object Notation (JSON) specification.
     Next, the prior art of record, Goyal et al. (“A detailed Analysis of Data Consistency Concepts in Data Exchange Formats (JSON & XML)”, International Conference on Computing, Communication and Automation (ICCCA2017), 2017, pages 72-77), teaches JavaScript Object Notation (JSON) is a syntax for exchanging and storing data, the text data is converted in Object form and processed.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “identifying, based on a model key associated with the model object, a set of available versions of the model object, the set of available versions of the model object including a first model state and a second model state associated with the model key, the first model state having been generated based on a first set of known variables, and the second model state having been generated based on the model object in the first model state and a second set of known variables, the second set of known variables being different than the first set of known variables; and updating the model management interface provided by the client device based on the set of available versions of the model object, the updating causing presentation of data identifying the set of available versions of the model object including the first model state and the second model state” as recited in independent claim 1 and similarly recited in independent claims 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has been amended as follows:
At paragraph [0001], now U.S. Patent No. 10,866,936 has been inserted after “February 8, 2018,”.
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Daniel R. Dolk and Benn R. Konsynski, “Knowledge Representation for Model Management Systems,” IEEE Transactions On Software Engineering, Vol. SE-10, No. 6, November 1984, pages 619-628; and 
b.  Bertino et al., “Object-Oriented Database Management Systems: Concepts and Issues,” IEEE,  April 1991, pages 33 - 47.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 30, 2022